Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney fo r Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



  MARLO HOLLAND SCOTT,                                                        6:17-cv-01778-SB
         Plaintiff,
                                                                     ORDER FOR ATTORNEY
          V.                                                    FEES UNDER 42 U.S.C. § 406(6)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $7,496.00 pursuant to 42 U.S.C. § 406(6) .

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.

The attorney fee of$6,041.75 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel' s receipt of the allowed 406(6) fee awarded.




       Dated   this 2}1/i   day of~                          , 2020.




                                                     ~
                                                     United States Magistrate Judge
